Citation Nr: 0330194	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-11 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
stress syndrome of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for patellofemoral 
stress syndrome of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for emphysema, to 
include as secondary to the veteran's service-connected 
asthma.

5.  Entitlement to service connection for liver damage, to 
include as secondary to alcohol dependence in service.

6.  Entitlement to service connection for a brain disorder.



WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO) in August 1997, November 1998, and June 2002.  This case 
was subsequently transferred to the Salt Lake City, Utah, RO.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

To date, the RO has not notified the veteran of the 
provisions of the VCAA in conjunction with her claims on 
appeal.  This action needs to be accomplished prior to Board 
adjudication of the veteran's claims.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his or her behalf); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  As such, the 
Federal Circuit reached a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day response period provided in 
§ 3.159(b)(1) was misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, as this 
case is being remanded for other reasons, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to respond to a VCAA notice.  

The Board also finds that further evidentiary development is 
needed in regard to the veteran's claim for service 
connection for emphysema.  In a May 2003 VA respiratory 
examination report, the examining physician noted the 
following: 

CLINICAL ASSESSMENT:  Chronic obstructive 
pulmonary disease on the basis of 
bronchial asthma and chronic bronchitis 
due to chronic cigarette smoking and 
previous smoke exposure during the Gulf 
War and also possibly from jet fuel 
exposure.  Any emphysema present would 
appear to be mild at this stage.

This assessment suggests elements of respiratory disability 
beyond the veteran's service-connected asthma (the evaluation 
of which is also at issue in this appeal).  As such, there is 
a reasonable possibility of substantiating the veteran's 
claim of service connection for emphysema, and a further 
examination should be conducted to address whether this 
disorder, diagnosed in a March 2001 VA treatment record, is 
etiologically related to either service or the veteran's 
service-connected asthma.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform her of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate her 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  See also 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should provide the 
veteran with a VA respiratory examination 
to address the nature and etiology of her 
current emphysema.  The examiner should 
be provided with the veteran's claims 
file and must review the entire claims 
file in conjunction with the examination.  
Based on the examination results and the 
claims file review, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
emphysema (if diagnosed) is etiologically 
related to either service or her service-
connected asthma.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for asthma, 
currently evaluated as 30 percent 
disabling; entitlement to an increased 
evaluation for patellofemoral stress 
syndrome of the right knee, currently 
evaluated as 10 percent disabling; 
entitlement to an increased evaluation 
for patellofemoral stress syndrome of the 
left knee, currently evaluated as 10 
percent disabling; entitlement to service 
connection for emphysema, to include as 
secondary to the veteran's service-
connected asthma; entitlement to service 
connection for liver damage, to include 
as secondary to alcohol dependence in 
service; and entitlement to service 
connection for a brain disorder.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should furnish her 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2002) included) and 
afford her a reasonable period of time in 
which to respond before the case is 
returned to the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

